Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page1of8 Page ID#:1

UNITED STATES DISTRICT COURT

 

FOR THE EASTERN DISTRICT OF TEXAS NOV 02 2048

Clerk, US. District Court
Texas Eastern

DAVID LOUIS WHITEHEAD, Sr

PLAINTIFF,
V. | CASE No. 21S v Hi) -TRE
NETFLIX INC,

JOHN DOES 1-10, ETAL.,

FRAUD, ANTI-TRUST, CIVIL RIGHTS VIOLATIONS (5' and 14" Amendments), Breach of Contract,
TORTIOUS INTERFERENCE WITH POTENTIAL CONTRACT, VIOLATIONS OF THE LANHAM ACT,
CONSPIRACY TO STEAL INTELLECTUAL PROPERTIES, UNFAIR DEALINGS, VIOLATIONS OF

PRIVACY, FALSE ADVERTISEMENT, Fraudulent, Unfair, and Deceptive Business
Practices, Negligence, BAD FAITH DEALINGS

This complaint alleges FRAUD, ANTI-TRUST, CIVIL RIGHTS VIOLATIONS (5'* and 14
Amendments), Breach of Contract, VIOLATIONS OF THE LANHAM ACT, TORTIOUS
INTERFERENCE WITH POTENTIAL CONTRACT, CONSPIRACY TO STEAL INTELLECTUAL
PROPERTIES, UNFAIR DEALINGS, VIOLATIONS OF PRIVACY, BAD FAITH DEALINGS, FALSE
ADVERTISEMENT and Fraudulent, Unfair, and Deceptive Business Practices and Negligence filed
against the above name defendant.

1. Plaintiff is a citizen of the State of Louisiana.

2. Defendants Netflix Inc, is a citizen resident of the States of New York, Texas and
California. The company does business in this district and throughout the State of
Texas. Netflix, Inc. is a Texas Foreign For-Profit Corporation filed on February 1,

2002. The company's filing status is listed as In Existence and its File Number

is 0800051838.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 2of8 Page ID #:2

The Registered Agent on file for this company is Ct Corporation System and is
located at 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136. The company's
principal address is 100 Winchester Circle, Los Gatos, CA 95032. The company
has 16 principals on record. The principals are A George Battle from Los Gatos
CA, Ann Mather from Los Gatos CA, Anne Sweeney from Los Gatos CA, Brad
Smith from Los Gatos CA, David Hyman from Los Gatos CA, David Wells from
Los Gatos CA, Greg Peters from Los Gatos CA, Jay Hoag from Los Gatos CA,
Jessica Neal from Los Gatos CA, Jonathan Friedland from Los Gatos CA, Kelley
Bennett from Los Gatos CA, Leslie J Kilgore from Los Gatos CA, Reed Hastings
from Los Gatos CA, Richard Barton from Los Gatos CA, Theodore Sarandos

from Los Gatos CA, and Timothy Ealey from Los Gatos CA.

Grounds and facts for Relief

3. On November 18, 2016 Defendant Netflix Inc improperly denied plaintiff's 30 film
proposal submitted by Attorney Alan Pesnell,, The company requested the plaintiff to
obtain counsel, Netflix responded within minutes of receiving Attorney Pesnell’s email
transmission with attachments: cover letter and 30 film ideas, denying the proposal.

4. Prior to Attorney Pesneli’s submission to Netflix, the Company’s Executive office
requested plaintiff to submit his film ideals to the company via an attorney.

5. Plaintiff followed the instructions of Netflix relating to the company’s submission policy,

by obtaining counsel, to submit the 30 film proposal.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 3o0f8 Page ID#:3

However, Netflix rejected the proposal forwarded by Attorney Pesnell, violating its
policy and presenting issues of false advertisement regarding ideas submission.

6. Netflix’s policy on ideas submissions relates to the above statement in paragraph
number 1, Whereas, Netflix allows Attorneys to submit ideas relating to solicited and
unsolicited ideas and materials for film production. Plaintiff followed Netflix’s policy
relating to Attorney Pesnell’s submission of his 30 film projects for films. However,
Netflix denied the submission.

Plaintiff believes and assert that this matter involves fraud and conspiracy to steal
intellectual properties pertaining to the 30 film submission. (See attached exhibits).

7. Plaintiff believes and assert that one of his film project ideas submitted to Netflix, led to
the creation of a film, currently shown by Netflix, grossing millions of dollars. Discovery
will assist the court with this matter.

8, Plaintiff is a Professor of Government at 5 Universities, and he has been recognized by
members of the United States Congress as an extremely talented artist, with
endorsements for his works for film and stage plays on Aretha Franklin, Anita Baker,
and Otis Redding. Plaintiff's Aretha Franklin’s film projects “Aretha” and “Aretha 2”
were estimated to gross $200 million with certainty opening box office weekend. Dr.
Jan Christopher, a Economist and Professor signed documents stating that plaintiff's
works are valuable. Moreover, recently, Marquis Biographies has named plaintiff as a
lifetime honors member.

9. As discovery provides added evidence, Plaintiff will amend his complaint.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 4of8 Page ID #:4

10. Defendant engaged in overt acts of recklessness, outrageous conduct, conspiracy, using
plaintiff’s intellectual properties with other companies, without compensation to the
plaintiff. Moreover, plaintiff believes that the defendant's acts in this case involves
activity with others, to interfere, prohibit and deny plaintiff a contract.

11. Plaintiff attaches exhibits as evidence to proceed in the interest of justice. (See exhibits

attached A through D, and 1 through 3D}.

Count One
Fraudalent and Unfair Business Practices

The company failed to honor its policy, which is advertised on the internet. Employee from
Netflix advised plaintiff to obtain counsel to submit his material proposal. Plaintiff's Attorney
submitted proposal to Netflix, and the company rejected it, stating that the materials were

unsolicited, unread and destroyed.

Count Two
Bad Faith Dealings.

Netflix violated its policy when the company rejected plaintiff's 30 film proposal submitted by

Attorney Pesnell.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page5of8 Page ID#:5

Count Three
Violations of Privacy
Netflix gained access to the plaintiff's intellectual property based on False
advertisement and communication with the plaintiff violating his privacy for

development of productions based on plaintiff's intellectual properties.

Count Four
Fraudulent, Unfair, and Deceptive Business Practices
Netflix gained access to the plaintiff's intellectual property based on False
advertisement and communication with the plaintiff. Netflix falsely represented its

obligation relating to plaintiff's 30 film proposal submitted by Attorney Pesnell.

Count Five
Conspiracy to Steal the plaintiff's Intellectual Property using False Advertisement
Netflix developed a scheme to deny the plaintiff's 30 film deal proposal stating that the
plaintiff's Intellectual Property was unsolicited., when in fact the company requested
the 30 film proposal. Plaintiff believes and assert that Netflix signed contract with
other production companies to steal plaintiff’s expressions of ideas submitted to Netflix

by Attorney Pesnell.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 6of8 Page ID #:6

Count Six
Breach of Contract: implied or Express
Netflix entered into a contract when the company requested the plaintiff's 30 film

proposal which is valuable, and rejected the material for productions.

Count Seven
Misappropriations of Intellectual Properties
Netflix developed a scheme to steal plaintiff's intellectual properties for the company’s
business in film productions, by denying requesting plaintiff’s 30 film proposal and
rejecting the material, stating that the plaintiff’s intellectual Property was unsolicited.,
when in fact the company requested the 30 film proposal. In addition, Netflix violated
its own company’s policy by discriminating against the plaintiff rejecting his intellectual

properties which were solicited.

Anti-Trust Violations
Plaintiff has a small business and film projects worth millions of dollars, and Netflix
rejected the material due to outside interference via other competing Corporations and

Individuals.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 7 of8 Page ID #:7

VIOLATIONS OF CIVIL RIGHTS (DUE PROCESS) PERTAINING TO POTENTIAL CONTRACTS
(5 and 14!" Amendment Violations)

Netflix treated the plaintiff's differently from others, viclating due process of law. The

defendant requested the material and rejected the 30 film proposal within minutes of

receiving it without due process. Plaintiff is Afro American citizen of the United States.

TORTIOUS INTERFERENCE WITH POTENTIAL CONTRACTS
Plaintiff believes and asserts that Netflix engaged in activity with other individuals and

corporation to deny plaintiff's potential contract.

NEGLIGENCE

Defendant Netflix was negligence when the company requested the plaintiff's

intellectual property and used it with other studios without compensation to the

plaintiff.
Case 2:19-cv-05500-JFW-E Document1 Filed 11/02/18 Page 8of8 Page ID#:8

Plaintiff Demands a Jury Trial and 10 billion dollars and 1 Million compensatory damages.

    

David Lsuis Whitehead

1906 Scott St.

Bossier, Louisiana 71111

Cell: 318-820-5029

Email: Daouddavidlouis@yahoo.com

Date: November 2, 2018
